DETAILED ACTION
This Office Action is responsive to the application filed on October 15, 2021, which is a continuation of 14/842,954 (Now  US 11,149,646). Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2004/0154303
“MITCHELL”
7,234,306
“AUMONT”
4,497,102
“IKUTAKE”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL in view of AUMONT.  

    PNG
    media_image1.png
    838
    1133
    media_image1.png
    Greyscale

Re Claim 1, MITCHELL teaches a gas turbine engine (¶0014) defining an axial direction (along 12), the gas turbine engine comprising: a combustion section including a liner 18 extending between a forward end 76 and an aft end 38 generally along the axial direction (Fig. 1), the liner at least partially defining a combustion chamber 14; a structural member 31, 33 positioned in or around at least a portion of the combustion section; and a piston ring holder [34, 36] including a first end [annotated “A” in Image 1] and a second end [annotated “B” in Image 1], the piston ring holder attached to the structural member at the first end and positioned proximate to the aft end of the liner at the second end (Fig. 1), the piston ring holder further including a first portion [annotated “C” in Image 1] comprised of a first material having a first coefficient of thermal expansion, αH1, (necessarily a material having a coefficient of thermal expansion) and a second portion [annotated “D” in Image 1]  comprised of a second material having a second coefficient of thermal expansion, αH2, (necessarily a material having a coefficient of thermal expansion). However, MITCHELL fails to teach the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2.
AUMONT teaches a seal holding support [CMC linking tab 50 and metal linking tab 55] (analogous to the piston ring holder of MITCHELL; AUMONT 5:53 to 6:12) having a first portion [metal linking tab 55] (corresponding to the first portion of MITCHELL) comprised of a first material [metal] having a first coefficient of thermal expansion, αH1 (wherein αH1 is the coefficient of thermal expansion of the metal), and a second portion [CMC linking tab 50] (corresponding to the second portion of MITCHELL) comprised of a second material [ceramic matrix composite CMC] having a second coefficient of thermal expansion, αH2 (wherein αH2 is the coefficient of thermal expansion of the CMC), the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2 (AUMONT 1:30-34, 5:47-55). MITCHELL also teaches metals and CMCs where known to have different coefficients of thermal expansion (¶¶0027-0028 and 0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the engine of MITCHELL so the piston ring holder includes a first portion comprised of a first material having a first coefficient of thermal expansion, αH1, and a second portion comprised of a second material having a second coefficient of thermal expansion, αH2, the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2, in order to advantageously accommodate differences in coefficients of thermal expansion between a CMC liner and a metal support (AUMONT 1:30-67, 2:65 to 3:9, 6:1-12).

Re Claim 2, MITCHELL in view of AUMONT as modified teaches the gas turbine engine of claim 1 as discussed above, and wherein the first coefficient of thermal expansion αH1 is greater than the second coefficient of thermal expansion, αH2 (αH1 is that of a metal, αH2 is that of CMC; see claim 1 above). 

Re Claim 3, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 1 as discussed above and wherein the first coefficient of thermal expansion αH1 is greater than the second coefficient of thermal expansion, αH2 (αH1 is that of a metal, αH2 is that of CMC; see claim 1 above).  However, MITCHELL in view of AUMONT as discussed so far fails to teach wherein the first coefficient of thermal expansion, αH1, is at least about ten percent greater than the second coefficient of thermal expansion, αH2, in a temperature range of 1000 degrees Fahrenheit and 1600 degrees Fahrenheit.
	MITCHELL further teaches thermal coefficient of expansion of metals (which make up the first coefficient of thermal expansion, αH1) may be at least about ten percent greater than that of CMCs (which make up the second coefficient of thermal expansion, αH2) in a temperature range of 1000 degrees Fahrenheit and 1600 degrees Fahrenheit. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of MITCHELL in view of AUMONT such that the first coefficient of thermal expansion, αH1, is at least about ten percent greater than the second coefficient of thermal expansion, αH2, in a temperature range of 1000 degrees Fahrenheit and 1600 degrees Fahrenheit for the reasons discussed in Claim 1. 

Re Claim 4, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 1. MITCHELL further teaches wherein the piston ring holder further includes a slot 42 at the second end, and wherein the gas turbine engine further includes a piston ring [47a, 47b] positioned in the slot of the piston ring holder configured to contact an aft end of the liner.  

Re Claims 9-10, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 4 as discussed above. MITCHELL further teaches a spring element 72 positioned in the slot of the piston ring holder configured to press the piston ring towards the aft end of the liner, wherein the spring element includes one or more cockle springs (¶0033).  

Re Claim 11, MITCHELL in view of AUMONT teaches the  gas turbine engine of claim 1. MITCHELL further teaches wherein the piston ring holder includes a flange [annotated “E” in Image 1] positioned at the first end attached to the structural member (by bolts 37 and nuts 39), a slot 42 positioned at the second end, and an arm [annotated “F” in Image 1] extending from the flange to the slot (Image 1), wherein the first portion of the piston ring holder includes the flange and at least a part of the arm, and wherein the second portion of the piston ring holder includes the slot and at least a portion of the arm (see Image 1).  

Re Claim 12, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 1. MITCHELL further teaches wherein the structural member is one of a combustor casing or an inner annular support member (¶¶0025-0026). 

Re Claim 13, MITCHELL teaches a piston ring assembly for a gas turbine engine (¶0014) including a structural member 31, 33 positioned in or around at least a portion of a combustion section, the combustion section having a liner 18 extending between a forward end 76 and an aft end 38, the piston ring assembly comprising: a piston ring 47a, 47b configured to extend around the aft end of the liner; and a piston ring holder [34, 36] including a flange [annotated “E” in Image 1] for attachment to the structural member of the gas turbine engine (via bolts 37 and nuts 39) at a first end [annotated “A” in Image 1] and a slot 42 for receiving the piston ring at a second end [annotated “B” in Image 1], the piston ring holder further including a first portion [annotated “C” in Image 1] comprised of a first material having a first coefficient of thermal expansion, αH1, (necessarily a material having a coefficient of thermal expansion) and a second portion [annotated “D” in Image 1] comprised of a second material having a second coefficient of thermal expansion (necessarily a material having a coefficient of thermal expansion), αH2. However, MILLER fails to teach the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2.  
AUMONT teaches a seal holding support [CMC linking tab 50 and metal linking tab 55] (analogous to the piston ring holder of MITCHELL; AUMONT 5:53 to 6:12) having a first portion [metal linking tab 55] (corresponding to the first portion of MITCHELL) comprised of a first material [metal] having a first coefficient of thermal expansion, αH1 (wherein αH1 is the coefficient of thermal expansion of the metal), and a second portion [CMC linking tab 50] (corresponding to the second portion of MITCHELL) comprised of a second material [ceramic matrix composite CMC] having a second coefficient of thermal expansion, αH2 (wherein αH2 is the coefficient of thermal expansion of the CMC), the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2 (AUMONT 1:30-34, 5:47-55). MITCHELL also teaches metals and CMCs where known to have different coefficients of thermal expansion (¶¶0027-0028 and 0043). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly of MITCHELL so the piston ring holder includes a first portion comprised of a first material having a first coefficient of thermal expansion, αH1, and a second portion comprised of a second material having a second coefficient of thermal expansion, αH2, the first coefficient of thermal expansion, αH1, being different than the second coefficient of thermal expansion, αH2, in order to advantageously accommodate differences in coefficients of thermal expansion between a CMC liner and a metal support (AUMONT 1:30-67, 2:65 to 3:9, 6:1-12).

Re Claim 14, MITCHELL in view of AUMONT as modified teaches the piston ring assembly of claim 13 as discussed above, wherein the first coefficient of thermal expansion, αH1 is greater than the second coefficient of thermal expansion, αH2 (αH1 is that of a metal, αH2 is that of CMC; see claim 1 above). 

Re Claim 17, MITCHELL in view of AUMONT teaches the piston ring assembly of claim 13. MITCHELL further teaches a spring element 72 positioned in the slot of the piston ring holder configured to press the piston ring towards the aft end of the liner (¶0033).  

Re Claim 18, MITCHELL in view of AUMONT teaches the piston ring assembly of claim 13. MITCHELL further teaches wherein the piston ring holder further includes an arm [annotated “F” in Image 1] extending from the flange positioned at the first end to the slot positioned at the second end (Image 1), wherein the first portion of the piston ring holder includes the flange and at least a portion of the arm (Image 1), and wherein the second portion of the piston ring holder includes the slot and at least a portion of the arm (Image 1).  

Claims 5-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL in view of AUMONT as applied above, further in view of IKUTAKE. 
Re Claim 5, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 4. However, MITCHELL in view of AUMONT as discussed so far fails to teach wherein the piston ring is a bimetallic piston ring comprised of a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1 being different than the second coefficient of thermal expansion αPR2. 
IKUTAKE teaches a piston ring that is a bimetallic piston ring (3:13-28) comprised of of a first material [base material 11 forming the inner ring of the piston ring, radially inward of groove 13] having a first coefficient of thermal expansion, αPR1, and a second material [material of wire rod 12] having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion, αPR1, being different than the second coefficient of thermal expansion, αPR2 (IKUTAKE 4:38 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piston ring so it is a bimetallic piston ring comprised of a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1 being different than the second coefficient of thermal expansion αPR2, in order to provide a desired radius of curvature to the split of the piston ring in accordance with changing temperatures and/or wear requirements (IKUTAKE 4:53 to 5:2). 

Re Claim 6, MITCHELL in view of AUMONT and IKUTAKE teaches the gas turbine engine of claim 5, but as discussed so far fails to teach wherein the piston ring is an outer piston ring,
wherein the second material of the piston ring is positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring. 
MITCHELL further teaches the piston ring is an outer piston ring (it is an outer ring with respect to 34 and spring 72). Moreover, IKUTAKE further teaches the second material of the piston ring is positioned radially outward of the first material (i.e., closer to the liner of the combustion section than the first material of the piston ring in MITCHELL and AUMONT). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas turbine engine such that the piston ring is an outer piston ring, wherein the second material of the piston ring is positioned closer to the liner of the combustion section than the first material of the piston ring for the reasons discussed in Claims 1 & 5 above. However, MITCHELL in view of AUMONT and IKUTAKE as discussed so far fails to teach the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring.
 IKUTAKE further teaches the second material of the piston ring has a coefficient of thermal expansion less than the first coefficient of thermal expansion of the first material of the piston ring (4: 62 to 5:2) and further teaches value of the coefficients of thermal expansion of the first and second materials are result effective variables routinely optimized to achieve desired radius of curvature and thus desired wear, blowby and/or fluttering characteristics (4:30 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring, in order to achieve recognized result of to achieve desired radius of curvature and thus desired wear, blowby and/or fluttering characteristics, since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.

Re Claim 7, MITCHELL in view of AUMONT and IKUTAKE teaches the gas turbine engine of claim 5, but as discussed so far fails to teach wherein the piston ring is an inner piston ring,
wherein the second material of the piston ring is positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring. 
MITCHELL further teaches the piston ring is an inner piston ring (it is an inner ring with respect to seal assembly 92). Moreover, IKUTAKE further teaches the second material of the piston ring is positioned radially outward of the first material (i.e., closer to the liner of the combustion section than the first material of the piston ring in MITCHELL and AUMONT). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas turbine engine such that the piston ring is an outer piston ring, wherein the second material of the piston ring is positioned closer to the liner of the combustion section than the first material of the piston ring for the reasons discussed in Claims 1 & 5 above. However, MITCHELL in view of AUMONT and IKUTAKE as discussed so far fails to teach the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring.
 IKUTAKE further teaches the second material of the piston ring has a coefficient of thermal expansion less than the first coefficient of thermal expansion of the first material of the piston ring (4: 62 to 5:2) and further teaches value of the coefficients of thermal expansion of the first and second materials are result effective variables routinely optimized to achieve desired radius of curvature and thus desired wear, blowby and/or fluttering characteristics (4:30 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the second coefficient of thermal expansion, αPR2, of the second material of the piston ring is at least about ten percent less than the first coefficient of thermal expansion, αPR1, of the first material of the piston ring, in order to achieve recognized result of to achieve desired radius of curvature and thus desired wear, blowby and/or fluttering characteristics, since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.
Re Claim 8, MITCHELL in view of AUMONT teaches the gas turbine engine of claim 4, wherein the piston ring defines a contact surface that contacts the aft end of the liner (Figs. 1-2). However, MITCHELL in view of AUMONT fails to teach wherein the piston ring further defines a chamfer at an aft end of the contact surface.  
IKUTAKE teaches a piston ring further defines a chamfer 7 at an aft end of a contact surface (as well as forward end thereof) (Fig. 5, 3:60 to 4:4). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piston ring as taught by IKUTAKE and such that defines a chamfer at an aft end of the contact surface, in order to prevent a welding nugget from reaching the outer surface of the piston ring (3:60 to 4:4) and allow for desired radius of curvature and/or wear characteristics (4:30 to 5:2)
  
Re Claim 15, MITCHELL in view of AUMONT teaches the piston ring assembly of claim 13, but as discussed so far fails to teach wherein the piston ring is a bimetallic piston ring comprised of a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1 being different than the second coefficient of thermal expansion αPR2.
IKUTAKE teaches a piston ring that is a bimetallic piston ring (3:13-28) comprised of of a first material [base material 11 forming the inner ring of the piston ring, radially inward of groove 13] having a first coefficient of thermal expansion, αPR1, and a second material [material of wire rod 12] having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion, αPR1, being different than the second coefficient of thermal expansion, αPR2 (IKUTAKE 4:38 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piston ring so it is a bimetallic piston ring comprised of a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1 being different than the second coefficient of thermal expansion αPR2, in order to provide a desired radius of curvature to the split of the piston ring in accordance with changing temperatures and/or wear requirements (IKUTAKE 4:53 to 5:2).

Re Claim 16, MITCHELL in view of AUMONT and IKUTAKE teaches the piston ring assembly of claim 15, but as discussed so far fails to teach wherein the second material of the piston ring is configured to be positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring.  
	IKUTAKE further teaches the second material of the piston ring is configured to be positioned radially outboard (closer to the liner of the combustion section in MITCHELL in view of AUMONT) and  wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring (4:38 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly wherein the second material of the piston ring is configured to be positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring, for the reasons discussed in Claim 15. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL in view of IKUTAKE. 
Re Claim 19, MITCHELL teaches a piston ring assembly for a gas turbine engine including a structural member 31, 33 positioned in or around at least a portion of a combustion section, the combustion section having a liner 18 extending between a forward end 76 and an aft end 38, the piston ring assembly comprising: a piston ring holder [34, 36] including a flange [annotated “E” in Image 1] for attachment to the structural member of the gas turbine engine (via bolts 37) at a first end [annotated “A” in Image 1] and a slot 42 at a second end [annotated “B” in Image 1]; and a piston ring 47a, 47b configured to extend around the aft end of the liner and received in the slot of the piston ring holder (Figs. 1-2, ¶¶0030-0031). However, MITCHELL fails to teach the piston ring including a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1, being different than the second coefficient of thermal expansion, αPR2.  
IKUTAKE teaches a piston ring that is a bimetallic piston ring (3:13-28) comprised of of a first material [base material 11 forming the inner ring of the piston ring, radially inward of groove 13] having a first coefficient of thermal expansion, αPR1, and a second material [material of wire rod 12] having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion, αPR1, being different than the second coefficient of thermal expansion, αPR2 (IKUTAKE 4:38 to 5:2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the piston ring so it is a bimetallic piston ring comprised of a first material having a first coefficient of thermal expansion, αPR1, and a second material having a second coefficient of thermal expansion, αPR2, the first coefficient of thermal expansion αPR1 being different than the second coefficient of thermal expansion αPR2, in order to provide a desired radius of curvature to the split of the piston ring in accordance with changing temperatures and/or wear requirements (IKUTAKE 4:53 to 5:2). 

Re Claim 20, MITCHELL in view of IKUTAKE teaches the piston ring assembly of claim 19 as discussed above, but as discussed so far fails to teach wherein the second material of the piston ring is configured to be positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring.  
IKUTAKE further teaches the second material of the piston ring is configured to be positioned radially outboard (closer to the liner of the combustion section in MITCHELL) and  wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring (4:62 to 5:2; see also 4:38 to 4:61). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the assembly of MITCHELL in view of IKUTAKE such that the second material of the piston ring is configured to be positioned closer to the liner of the combustion section than the first material of the piston ring, and wherein the first coefficient of thermal expansion, αPR1, of the first material of the piston ring is higher than the second coefficient of thermal expansion, αPR2, of the second material of the piston ring, for the reasons discussed above in Claim 19. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, 11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11149646.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would, on reading the claims of ‘646, at once envisage the invention as claimed in Claims 1-5, 7, 9, 11, 13-20 of the instant application.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
August 27, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741